       Case 3:20-po-00284-DMC Document 11 Filed 06/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                           IN THE UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    UNITED STATES OF AMERICA,                          No. 3:20-po-0284 DMC
10                       Plaintiff,                      ORDER
11              v.
12    JACE A. HIEBERT,
13                       Defendant.
14

15

16          This matter came on for hearing on June 15, 2021, on the arrest warrant [Doc. 9] issued

17   for the arrest of defendant Jace A. Hiebert for his failure to surrender for service of sentence

18   pursuant to Judgment [Doc. 8] issued on March 11, 2021. The Court finds it appropriate to recall

19   the arrest warrant and reset the date for defendant to self surrender to the United States Marshal’s

20   Service.

21          IT IS HEREBY ORDERED:

22      1. The arrest warrant [Doc. 9] is recalled; and

23      2. Defendant is ordered to self surrender to the United States Marshal’s Service, 501 I Street,

24          Sacramento, California, on July 16, 2021, at 3:00 p.m.

25

26   Dated: June 16, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
